Citation Nr: 1828427	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-24 496	)	DATE
	)

On appeal from the
Department of Veterans Affairs 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

In this case, on April 10, 2018, the Veteran submitted a request for a hearing on the issues of entitlement to an increased evaluation for his hearing loss and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See VA Form 9, Appeal to Board of Veterans' Appeals received in April 2018.  The Board issued a decision on both of those issues weeks later, on April 27, 2018, before the Veteran was given the opportunity to present testimony on those issues in a hearing, as he requested.  Relevant regulations provide that the Board shall decide any appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C. § 7107(b).  Furthermore, due process of law, as mentioned above, in essence requires that a VA compensation benefits claimant be afforded an opportunity to be heard at a meaningful time and in a meaningful manner.  See, e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 206 (U.S. 2010).  The Veteran has not yet been afforded an opportunity to be heard on the aforementioned issues, in accordance with his April 10, 2018 request, which predated the April 27, 2018 Board decision.

Accordingly, the April 27, 2018 Board decision addressing the issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is vacated.




	                        ____________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals




